Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 3, 2015

                                      No. 04-15-00342-CV

                  VILLA DIJON CONDOMINIUM ASSOCIATION, INC.
                          and Implicity Management Company,
                                       Appellants

                                                v.

                              Mary WINTERS and Mila Cheatom,
                                        Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-03926
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        On July 17, 2015, we referred this cause to mediation for the parties to attempt to reach a
settlement. On August 31, 2015, the mediator reported to the court that the parties did not settle
their dispute at mediation.
      Acting sua sponte, we reinstate this appeal on the court’s docket. The appellate record is
complete; Appellants’ brief is due on October 5, 2015.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court